Case 1:17-cv-00919-JLS-JJM Document 34 Filed 08/21/20 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MARGARET BORRELLO,
Plaintiff,
V. 17-cv-919 (JLS) (JJM)
STATE OF NEW YORK,
DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION,

Defendant.

 

DECISION AND ORDER

Plaintiff Margaret Borrello commenced this action on September 14, 2017,
alleging employment discrimination claims against Defendant the State of New
York, Department of Corrections and Community Supervision (‘DOCCS”) based on
her employment as a dental assistant at Lakeview Shock Incarceration Correctional
Facility (“Lakeview”). Dkt. 1. As relevant here, Borrello asserted gender and race
discrimination claims, gender- and race-based hostile work environment claims, and
a retaliation claim. Dkt. 1, at 18-23, 26; see Dkt. 32, at 14. Borrello’s claims stem
from her experience working with Dr. Pattathan in Lakeview’s dental clinic
between December 2014 and December 2015. See Dkt. 1, at 4-18.

DOCCS answered Borrello’s complaint, and the Court referred this case to

United States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28
Case 1:17-cv-00919-JLS-JJM Document 34 Filed 08/21/20 Page 2 of 3

U.S.C. §§ 636(b)(1)(A), (B), and (C).! Dkts. 4, 5. DOCCS moved for summary
judgment on August 29, 2019. Dkt. 19. Borrello responded in opposition on
November 7, 2019, and DOCCS replied on December 16, 2019. Dkts. 25, 28. And
on March 11, 2020, Judge McCarthy issued a Report and Recommendation (““R&R’),
recommending that this Court grant DOCCS’s motion for summary judgment on
Borrello’s remaining claims.? Dkt. 30.

Borrello objected to the R&R on March 25, 2020, noting that she accepted the
R&R’s view of the facts but objected to its analysis of her discrimination, hostile
work environment, and retaliation claims. See Dkt. 31, at 1. Borrello’s objections
generally summarize the R&R, rather than articulate objections to discrete aspects

of the R&R, but can be construed to argue that:

1. Her voluntary transfer to another DOCCS facility constituted
constructive discharge, which, considered with the effect Dr.
Pattathan’s conduct had on her physical and mental health,
supports her gender and race discrimination claims;

2. Dr. Pattathan’s conduct over the course of approximately one
year was sufficiently pervasive and severe, Dr. Pattathan’s use
of “you people” was racially charged, and the physically unsafe
nature of her work environment as result of Dr. Pattathan’s
conduct support her gender- and race-based hostile work
environment claims; and

3. DOCCS’s failure to stop Dr. Pattathan from continuing the
offensive conduct supports her retaliation claim.

 

! Hon. Lawrence J. Vilardo, who was previously assigned to this case, issued the
dispositive referral order. Dkt. 5. On January 6, 2020, this case was reassigned to
the undersigned. Dkt. 29.

2 Borrello withdrew her two national origin-based claims. Dkt. 30, at 14 n.6.

2
Case 1:17-cv-00919-JLS-JJM Document 34 Filed 08/21/20 Page 3 of 3

See Dkt. 31, at 1-5. According to Borrello, the existence of material, disputed facts
and faulty conclusions based on the totality of the facts require this Court to reject
the R&R. Id. at 5. DOCCS responded in opposition to Borrello’s objections on April
3, 2020. Dkt. 33.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 686(b)(1);

Fed. R. Civ. P. 72(b)(8).

This Court carefully reviewed the R&R and the relevant record. Based on
that de novo review, the Court accepts and adopts Judge McCarthy’s
recommendation to grant DOCCS’s motion for summary judgment.

For the reasons stated above and in the R&R, the Court GRANTS DOCCS’s
motion for summary judgment (Dkt. 19). Borrello’s complaint (Dkt. 1) is

DISMISSED, with prejudice. The Clerk of Court shall close this case.

SO ORDERED.

Dated: August 21, 2020
Buffalo, New York

s/ John L. Sinatra, Jr.
JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE

 
